Citation Nr: 0603844	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for prostate and 
testicular cancer secondary to service-connected chronic 
testicular disability.

2.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected chronic testicular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from November 1936 to 
April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Seattle, Washington.  The case was most recently considered 
by the Board in October 2003, at which it was remanded for 
development.  The requested development having been 
completed, the case is now before the Board for final 
appellate review.

In January 2006 the Board granted the veteran's motion to 
advance this case on the docket.


FINDINGS OF FACT

1.  Prostate and testicular cancer are not related, directly 
or otherwise, to service-connected chronic testicular 
disability.

2.  A VA examiner has indicated that the veteran's erectile 
dysfunction is related to the service-connected chronic 
testicular disability.


CONCLUSIONS OF LAW

1.  Prostate and testicular cancer are not proximately due to 
or the result of service-connected chronic testicular 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2005).

2.  Erectile dysfunction is proximately due to or the result 
of service-connected chronic testicular disability.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The multiple RO decisions issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, as well as the pertinent laws and 
regulations.  In addition, a letter sent to the veteran dated 
in March 2004 noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication, notice 
was provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of this claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, VA has 
obtained a medical opinion to assist in answering the medical 
questions presented in this appeal.  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, if a 
service-connected disability aggravates a nonservice-
connected disability, service connection may be granted for 
increment in severity of the nonservice-connected disability 
attributable to service-connected disability.  The term 
"disability" refers to impairment of earning capacity, in 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

I.  Prostate cancer

Based on a May 2005 VA examiner's opinion and service medical 
records that indicate that the veteran sustained a groin 
injury as a mule skinner in 1939, in June 2005 VA granted 
service connection for recurrent orchitis and epididymitis 
due to injury of the testicle.

Records indicate that the veteran was diagnosed with prostate 
cancer in 1993.

At the request of the Board, the veteran was examined by a VA 
physician in May 2005.  Following clinical examination and a 
review of the record, including the service medical records, 
the diagnosis was recurrent orchitis and epididymitis likely 
due to his service injury.  The examiner specifically noted 
that the veteran's prostate cancer and "any other 
gastric/genitourinary cancer" was not likely connected to 
the service episodes of straddle injury or pelvic trauma.  No 
medical opinion or other competent medical evidence to the 
contrary supporting the veteran's assertions has been 
submitted.  As such, service connection for prostate and 
testicular cancer secondary to service-connected chronic 
testicular disability is not warranted.

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have prostate or testicular cancer related 
to service-connected chronic testicular disability, the claim 
of service connection must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Erectile dysfunction

The Board notes that the May 2005 VA examiner has indicated 
that the veteran's erectile dysfunction was related to the 
inservice groin injury that the veteran sustained in the 
1930s.  While other VA records tend to indicate that the 
erectile dysfunction might be related to the veteran's cancer 
radiation treatment, the Board notes that the May 2005 VA 
examiner examined the veteran and reviewed the claims file 
and was aware of the veteran's medical history.  As a health 
professional has linked this disability to service, service 
connection for erectile dysfunction is warranted.


ORDER

Service connection for prostate and testicular cancer 
secondary to a chronic testicular disability is denied.

Service connection for erectile dysfunction secondary to a 
chronic testicular disability is granted.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


